Citation Nr: 0531604	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
recurrent mechanical low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1988 to August 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which granted service connection for recurrent 
mechanical low back strain and assigned a 10 percent 
evaluation.  After the veteran disagreed with this 
evaluation, the Board, in March 2002, acting pursuant to 38 
C.F.R. § 19.9(a)(2), ordered additional development, 
specifically, the scheduling of a Travel Board hearing.  
Then, after that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in June 2002 remanded the 
claim to the RO to schedule the Travel Board hearing, and the 
appellant testified at the subsequently scheduled hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board 
in April 2003.

In September 2003, the Board again remanded the claim for 
additional development, including appropriate notification 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), obtaining recent VA treatment records, and a new VA 
examination as to the severity of the veteran's back 
disorder.  That development has taken place, and the Board 
will therefore decide the claim.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that, since filing his claim, the veteran has 
had slight but not moderate limitation of motion of the 
lumbar spine, no ankylosis, neurological symptoms, or 
incapacitating episodes, and at most mild intervertebral disc 
syndrome (IVDS).

2.  On a May 14, 2005 VA examination, he did, however, have 
muscle spasm with loss of lateral spine motion.  More severe 
symptoms of lumbosacral strain were not shown and severe 
limitation of motion was not shown.  The old criteria are 
more favorable as to this claim.  Abnormality of spinal 
contour was not shown.


CONCLUSIONS OF LAW

1.  Prior to May 14, 2005, the criteria have not been met for 
an initial evaluation higher than 10 percent for recurrent 
mechanical low back strain.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7. 4.40, 
4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5286 through 5289, 5292, 5293, 5295 (2002-2003); 38 C.F.R. 
§ 4.71a, DCs 5237, 5243 (2005).

2.  With resolution of reasonable doubt, effective May 14, 
2005, the criteria for a 20 percent rating, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, Part 4, 4.3, 4.7, 4.71a DC 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's January 1997 
claim here, that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003). In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the  
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case 
(SOC), supplemental statement of the case (SSOC), or Board 
hearing transcript, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's March 1999 decision granting service 
connection and assigning a 10 percent rating took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, June 2005 readjudication of the 
veteran's claim, VA provided VCAA notice at the veteran's 
April 2003 Travel Board hearing and in the Appeals Management 
Center's (AMC's) February 2004 letter.  This letter and the 
Travel Board hearing transcript met the notice requirements.  
The AMC's February 2004 letter told the veteran it was 
working on his claim for an increased rating for his back 
disorder and that to establish entitlement to this benefit, 
the veteran had to show that this disability had gotten 
worse.  The VLJ indicated at the hearing that one thing the 
veteran had to show was that he met the criteria for the next 
higher rating (Hearing transcript, at 10).  The letter and 
the transcript also indicated the information or evidence 
needed from the veteran and the respective responsibilities 
of the veteran and VA in obtaining it.  The AMC also wrote: 
"Please provide us with any evidence and/or information you 
may have pertaining to your appeal.  In particular, we are 
interested in evidence and/or information which is not 
already of record with VA."  Thus, the Travel Board hearing 
transcript and the AMC's February 2004 letter complied with 
the all of the elements of the notice requirement.  In 
addition, the AMC included in its June 2005 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2005), and a 
discussion of the amended criteria for evaluating 
disabilities of the spine, explained in detail below.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  The documents described above constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA essentially cured any error in the timing of VCAA 
notice and satisfied the purpose behind the notice 
requirement.  It is therefore not prejudicial for the Board 
to proceed to finally decide this appeal.

Moreover, the AMC obtained all identified treatment records, 
including, as directed by the Board, recent VA treatment 
records.  The AMC also, as directed by the Board, afforded 
the veteran a new VA examination as to the severity of his 
back disorder, which included discussion of factors discussed 
the amended rating criteria for disabilities of the spine.  
There is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran timely appealed the initial 
evaluation assigned when the RO granted service connection 
for his back disorder.  Therefore, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when this disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's recurrent mechanical low back strain was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, which 
applies to limitation of motion of the lumbar spine.  During 
the pendency of this appeal, VA's rating schedule for rating 
disabilities of the spine was amended twice.  First, the 
criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a (2002) ("the old criteria"), were revised 
effective September 23, 2002, see 67 Fed. Reg. 54,345 (Aug. 
22, 2002), codified at 38 C.F.R. § 4.71a, DCs 5285 through 
5295 (2003) ("the interim criteria").  The criteria were 
again amended effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DCs 
5235 through 5243 (2004) ("the new criteria").  The most 
recent amendments renumbered the various diagnostic codes, 
with lumbosacral strain now DC 5237 instead of 5295, and also 
replaced the individual codes dealing with limitation of 
motion of the segments of the spine (DCs 5290 through 5292) 
with a new General Rating Formula that included specific 
range of motion figures discussed in more detail below.

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

The 10 percent rating the veteran is receiving under DC 5292 
is for slight limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating and severe limitation of motion of the 
lumbar spine warrants a 40 percent rating under DC 5292.  DC 
5292 remained the same under the interim criteria, but under 
the new criteria, limitation of motion of the lumbar spine 
was rated under the new General Rating Formula as follows:  a 
10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 30 percent evaluation is 
warranted where forward flexion of the cervical spine is 15 
degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  DC 5237.

The evidence reflects that at no time since the filing of his 
claim has the veteran had moderate limitation of motion of 
the lumbar spine warranting a higher rating under DC 5292, 
nor has he had limitation of motion of the spine or other 
symptoms as of September 26, 2003 that would warrant a higher 
rating under DC 5292 or the new General Rating Formula, both 
of which are applicable as of the latter date.  At the April 
1997 VA examination, there was no limitation of motion.  At 
the February 1999 VA examination, he had 70 degrees forward 
flexion, extension to 35 degrees, and side-bending 35-40 
degrees.  At the October 2002 VA examination, the veteran had 
forward flexion to 80 degrees, backward extension to 30 
degrees, lateral flexion 30 degrees bilaterally, and rotation 
30 degrees bilaterally.  At the May 2005 VA examination, the 
veteran had 90 degrees of flexion, 10 degrees of extension, 
and lateral bending of 20 degrees to other directions.  Based 
on these figures, the veteran is not entitled to a rating 
higher than 10 percent based on limitation of motion of the 
lumbar or thoracolumbar spine because the limitation of 
motion was mild prior to September 26, 2003, 38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Moreover,  at the May 2005 VA 
examination, although extension and lateral flexion were 
reduced, flexion was greater than 30 degrees (indeed, a 
normal 90 degrees) and combined range of motion was 120 
without figures given for left and right rotation, which 
would have increased the combined range to greater than 120, 
warranting only a 10 percent rating.  38 C.F.R. § 4.71a, 
General Rating Formula, and Note 2 (2005).

Under the old and interim criteria, DC 5295, applicable to 
lumbosacral strain, provides for a 20 percent rating where 
there is muscle spasm with loss of lateral motion.  The new 
General Rating Formula also provides for a 20 percent rating 
for lumbosacral strain under DC 5237 where there is muscle 
spasm severe enough to result in abnormal gait or abnormal 
spinal contour.  The veteran did not have muscle spasm at the 
April 1997 VA examination, there was no mention of muscle 
spasm at the February 1999 or October 2002 VA examinations, 
and there was no loss of lateral spine motion at either 
examination, with side bending of 35-40 degrees and lateral 
flexion 30 degrees, respectively.  The veteran did, however, 
have muscle spasm with loss of lateral spine motion-with 
lateral bending reduced to 20 degrees-at the May 2005 VA 
examination.  The veteran is therefore entitled to a 20 
percent evaluation under DC 5295 as of the May 14, 2005 date 
of the examination (but not the 20 percent rating under the 
new General Rating Formula, because there was no evidence of 
abnormal gait or abnormal spinal contour).

The veteran is not, however, entitled to DC 5295's higher, 40 
percent evaluation, because he did not have severe 
lumbosacral strain with listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space.  In 
fact, the most recent, May 2005 X-rays showed a normal lumbar 
spine with alignment and height of vertebral bodies and 
height of disc spaces normal, and symmetric pars, pedicles, 
and sacroiliac joints, and there were similar, normal 
findings in the February 1999 and October 2002 X-rays.  The 
May 2005 VA examiner wrote that the X-rays showed mild 
degenerative disc disease with some mild joint space 
narrowing, but this would not warrant a higher rating under 
the old DC 5293, which provided a 10 percent rating for such 
mild IVDS, and the October 2002 and May 2005 VA examinations 
both contained normal neurological findings, meaning that a 
higher rating would not be warranted by combining orthopedic 
and neurologic manifestations under DC 5293 of the interim 
criteria or Note 1 to the new General Rating Formula.  Nor 
could the veteran receive a higher rating based on 
incapacitating episodes under the interim DC 5293 or the new 
DC 5243, as the May 2005 VA examiner stated that there had 
been no such episodes in the past 12 months.

Moreover, there is no evidence of ankylosis of any segment of 
the veteran's spine, and a higher rating is therefore not 
warranted under DCs 5286 through 5289 of the old and interim 
criteria or the new General Rating Formula, which provide for 
higher ratings for ankylosis in various circumstances.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The October 
2002 VA examiner stated that there was functional limitation 
of range of motion of the lumbar spine due to pain, resulting 
in the range of motion figures given.  The May 2005 VA 
examiner noted additional limitation of motion of his back of 
approximately 15 degrees of flexion secondary to muscle spasm 
and pain, and with repetitive use and flare-up, and no 
additional limitations secondary to fatigue, weakness or lack 
of endurance with repetitive use.  A higher rating is 
therefore not warranted under the DeLuca factors because, 
although the veteran does have some functional impairment due 
to pain and muscle spasm, this impairment is contemplated by 
the governing rating criteria, including the range of motion 
figures under the old, interim, and new criteria, and the 
muscle spasm for which the veteran is now receiving a 20 
percent rating under the old DC 5295.

In sum, the preponderance of the competent, probative 
evidence of record reflects that as of the May 14, 2005 VA 
examination, the veteran's muscle spasm with loss of lateral 
spine motion entitles him to a rating of 20 percent, but no 
higher, under 38 C.F.R. § 4.71a, DC 5295 (2002).  For all 
periods of time prior to that date, however, the symptoms of 
the veteran's recurrent mechanical low back strain did not 
warrant a rating higher than 10 percent under any potentially 
applicable diagnostic code of the old, interim, or new 
criteria.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for an initial rating higher 
than 10 percent for recurrent mechanical back pain is denied 
prior to May 14, 2005, and granted to the extent indicated as 
of that date.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 20 percent, but no 
higher, is granted for recurrent mechanical low back pain 
effective May 14, 2005; the claim for an initial rating 
higher than 10 percent is denied for the time period prior to 
that date.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


